 



Exhibit 10.1.31
Tier One Agreement
     AMENDMENT NUMBER ONE (the “Amendment”), dated as of [•], between Terra
Industries Inc., a Maryland corporation (the “Company”), and [NAME] (the
“Executive”), to the Employment Severance Agreement (the “Employment Severance
Agreement”), dated as of October 5, 2006, between the Company and the Executive.
          WHEREAS the Company and the Executive wish to amend the Employment
Severance Agreement in order to address the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:
SECTION 1. Amendment to Section 4(b)(iii). Section 4(b)(iii) shall be deemed to
have been deleted and the following clause shall be deemed to have been inserted
in its place:
          “(iii) For purposes of this Agreement, “Good Reason” means (A) during
the period prior to a Change in Control and during the period following the
second anniversary thereof (each such period, a “Non-CIC Period”), the
occurrence of any of the events or circumstances set forth in clauses (1) and
(2) below and (B) during the two-year period following a Change in Control (the
“CIC Period”), the occurrence of any of the events or circumstances set forth in
clauses (1) through (8) below, in each such case during the Term, without the
Executive’s express prior written consent and other than as a result of the
Executive’s Permanent Disability:
          (1) the failure of the Company to pay the Executive any compensation
when due (other than an inadvertent failure that is remedied within ten business
days after receipt of notice thereof given by the Executive);
          (2) delivery by the Company or any Subsidiary of a notice to the
Executive of the intent to terminate the Executive’s employment for any reason,
other than for Cause or Permanent Disability, in each case in accordance with
this Agreement, regardless of whether such termination is intended to become
effective during or after the Term;
          (3) a reduction of the Executive’s Base Salary by 10% or more from the
level in effect immediately prior to the Change in Control;
          (4) the change of the Executive’s principal place of employment to a
location more than 50 miles from Executive’s principal place of employment
immediately prior to the change;



--------------------------------------------------------------------------------



 



2

          (5) an reduction in the Executive’s Target Bonus by 10% or more from
the level in effect immediately prior to the Change in Control;
          (6) any material diminution in the Executive’s titles, duties,
responsibilities or status from the positions, duties, responsibilities or
status existing immediately prior to the Change in Control;
          (7) the removal of the Executive from, or any failure to re-elect the
Executive to, any of the offices the Executive held immediately prior to the
Change in Control; or
          (8) any material reduction in Executive’s retirement, insurance or
fringe benefits from the levels in effect immediately prior to the Change in
Control.
A termination of employment by the Executive for Good Reason for purposes of
this Agreement shall be effectuated by giving the Company written notice
(“Notice of Termination for Good Reason”), not later than 90 days following the
occurrence of the circumstance that constitutes Good Reason, setting forth in
reasonable detail the specific conduct of the Company that constitutes Good
Reason and the specific provision(s) of this Agreement on which the Executive
relied. The Company shall be entitled, during the 30-day period following
receipt of a Notice of Termination for Good Reason, to cure the circumstances
that gave rise to Good Reason, provided that the Company shall be entitled to
waive its right to cure or reduce the cure period by delivery of written notice
to that effect to the Executive (such 30-day or shorter period, the “Cure
Period”). If, during the Cure Period, such circumstance is remedied, the
Executive will not be permitted to terminate employment for Good Reason as a
result of such circumstance. If, at the end of the Cure Period, the circumstance
that constitutes Good Reason has not been remedied, the Executive will be
entitled to terminate employment for Good Reason during the 30-day period that
follows the end of the Cure Period. If the Executive does not terminate
employment during such 30-day period, the Executive will not be permitted to
terminate employment for Good Reason as a result of such event. If the Company
disputes the existence of Good Reason, the Company shall have the burden of
proof to establish that Good Reason does not exist or that the circumstances
that gave rise to Good Reason have been cured.”
          SECTION 2. Amendment to Section 4(c)(ii). The following sentence shall
be deemed to have been added to the end of Section 4(c)(ii):
          “Notwithstanding the foregoing, the lump-sum payment described in this
Section 4(c)(ii) shall be paid, if at all, not later than the 74th day following
the Termination Date.”
          SECTION 3. Amendment to Section 4(d)(ii). The following sentence shall
be deemed to have been added to the end of Section 4(d)(ii):



--------------------------------------------------------------------------------



 



3

          “Notwithstanding the foregoing, the lump-sum payment described in this
Section 4(d)(ii) shall be paid, if at all, not later than the 74th day following
the Termination Date.”
          SECTION 4. Amendment to Section 4(e)(ii). Section 4(e)(ii) shall be
deemed to have been deleted and the following paragraph shall be deemed to have
been inserted in its place:
          “(ii) Commencing on the Termination Date and ending on the second
anniversary thereof or, if earlier, the date on which the Executive becomes
employed by a new employer, the Company shall, at its expense (subject to the
Executive’s payment of the normal premium, if any, then in effect at the time of
payment for employees generally), provide the Executive with medical and dental
benefits at the level provided to the Company’s active employees during such
period; provided, however, that if the Executive becomes employed by a new
employer that maintains a major medical plan that either (A) does not cover the
Executive with respect to a preexisting condition which was covered under the
Company’s major medical plan, or (B) does not cover the Executive for a
designated waiting period, the Executive’s coverage under the Company’s major
medical plan shall continue (but shall be limited in the event of noncoverage
due to a preexisting condition, to the preexisting condition itself) until the
earlier of the end of the applicable period of noncoverage under the new
employer’s plan or the second anniversary of the Termination Date.
Notwithstanding the foregoing, in the event that the Release Effective Date does
not occur on or prior to the 74th day following the Termination Date, the
Executive shall forfeit all future rights to receive medical and dental benefits
at the level provided to the Company’s active employees and shall be required to
reimburse the Company for the portion of the premiums (or premium equivalents)
paid on the Executive’s behalf by the Company following the Termination Date.
Except as specifically permitted by Section 409A of the Code and the regulations
thereunder as in effect from time to time (collectively, hereinafter,
“Section 409A”), the medical and dental benefits provided to the Executive
during any calendar year will not affect the medical and dental benefits to be
provided to the Executive in any other calendar year. Nothing contained herein
shall adversely affect the Executive’s rights under COBRA.”
          SECTION 5. Amendment to Section 5. The following new Section 5(e)
shall be deemed to have been added to the end of Section 5:
          “(e) Any 280G Gross-Up Payment that the Executive becomes entitled to
pursuant to this Section 5 will be paid to the Executive (or to the applicable
taxing authority on the Executive’s behalf) not later than the last day of the
calendar year after the calendar year in which the applicable Excise Tax is
paid.”
          SECTION 6. Amendment to Section 13. Section 13 shall be deemed to have
been deleted and the following clause shall be deemed to have been inserted in
its place:



--------------------------------------------------------------------------------



 



4

          “SECTION 13. Section 409A of the Code. (a) It is intended that the
provisions of this Agreement comply with Section 409A, and all provisions of
this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A.
          (b) Neither the Executive nor any of the Executive’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A) payable under this Agreement or under any other
plan, policy, arrangement or agreement of or with the Company or any of its
Affiliates (this Agreement and such other plans, policies, arrangements and
agreements, the “Company Plans”) to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to the Executive or for the Executive’s benefit under any
Company Plan may not be reduced by, or offset against, any amount owing by the
Executive to the Company or any of its Affiliates.
          (c) If, at the time of the Executive’s separation from service (within
the meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company (or its Affiliate, as applicable) shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the first business day after such six-month period.
          (d) Notwithstanding any provision of this Agreement or any Company
Plan to the contrary, in light of the uncertainty with respect to the proper
application of Section 409A, the Company reserves the right to make amendments
to any Company Plan as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A. In any case, except as
provided in Section 5, the Executive shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on the Executive
or for the Executive’s account in connection with any Company Plan (including
any taxes and penalties under Section 409A), and neither the Company nor any of
its Affiliates shall have any obligation to indemnify or otherwise hold the
Executive harmless from any or all of such taxes or penalties.”
          SECTION 7. Governing Law; Construction. This Amendment shall be deemed
to be made in the State of Iowa, and the validity, interpretation, construction
and performance of this Amendment in all respects shall be governed by the laws
of the State of Iowa without regard to its principles of conflicts of law. No
provision of this Amendment or any related document shall be construed against
or interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party’s having or being
deemed to have structured or drafted such provision.



--------------------------------------------------------------------------------



 



5

          SECTION 8. Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the parties to the
Employment Severance Agreement, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Employment Severance Agreement, all of which shall continue in
full force and effect. This Amendment shall apply and be effective only with
respect to the provisions of the Employment Severance Agreement specifically
referred to herein. After the date hereof, any reference to the Employment
Severance Agreement shall mean the Employment Severance Agreement as modified
hereby.
          SECTION 9. Counterparts. This Amendment may be executed in one or more
counterparts (including via facsimile), each of which shall be deemed to be an
original, but all of which together shall constitute one and the same instrument
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party.
          IN WITNESS WHEREOF, this Amendment has been executed by the parties as
of the date first written above.

                  TERRA INDUSTRIES INC.,
 
           
 
  by        
 
           
 
      Name:    
 
      Title:    
 
                EXECUTIVE,
 
           
 
           
 
      [NAME]    

